Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 3/22/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claim 62 is currently amended. No new claims is added. No new matter is added. Claims 1-50 are cancelled.
Terminal Disclaimer
3.	Applicant has filed terminal disclaimer dated 3/22/2021 to overcome the rejection of double patenting during non-final rejection on 12/22/2020. Applicant has terminal disclaimer is accepted by USPTO on 3/22/2021. Examiner respectfully with draws the non-statutory double patenting rejection.
Allowable Subject Matter

4.	Claims 51-70 are allowed.
 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 51 and 62 are allowable because prior art fails to 
.
6.	Claims 52-60 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 51 as the method for identifying content corresponding to a language of claim 51.
7.	Claims 62-70 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 61 as the system for identifying content corresponding to a language of claim 61.
8.	The closet prior art of Yongsin Kim (US 8521531) in view of Javier Gonzalvo Fructuoso (US 2015/0095018) and in further view of Imran Maskatia (US 2013/0066464) and in further view of Michael D. Ellis (US 2013/0268970) and in further view of Nobuyuki (US 2013/0173267) teaches method and system for identifying a language but further fails to teach the method for identifying content corresponding to a language, the method comprising: receiving a plurality of verbal inputs over a time period; automatically determining, using voice recognition circuitry, respective languages of the plurality of verbal inputs; determining, for each of the respective languages, an aggregate duration of the 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677